PER CURIAM.
Handed up with the return is a paper containing 17 proposed amendments, some of which are allowed and some disallowed, as appears by the markings on the margin thereof. Each of these amendments refers to the line and page of the stenographer’s minutes. None of the allowed amendments are inserted in the minutes, and not a line or page of the minutes are numbered. This court is not called upon to perform mere clerical work in preparing returns so that they may be examined intelligently.
The return is remitted to the court below so that the same may be properly prepared.